DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.

Response to Amendment
The Supplemental amendment filed 3/4/2022 is entered as only being directed to the filing of a Terminal Disclaimer.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35 and 37-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New claim 35 has been amended to require a combination of limitations “the device has an adjustment drive for common adjustment of the at least two targets and wherein the device provides an axis of rotation for rotating the at least one lens during coating, the axis of rotation being at a location that is fixed relative to the at least two targets and intersecting the at least one lens”. There is no support in the Specification for this combination of limitations.
New claims 37 and 43 each requires “the at least two targets are slidably adjustable” (emphasis added). There is no support in the Specification for the term “slidably” to define the adjustment of the at least two targets, nor support in the Specification for any structure (e.g. rail, track, groove, etc.) that would allow for the at least two targets to then “slidably” move.
New claim 42 requires a combination of limitations “the device provides a fixed location, rotating an axis of rotation relative to the at least two targets for rotating the at least one lens during coating, the axis of rotation being at a location that is fixed relative to the at least two targets and stationary axis intersecting the at least one lens”. There is no support in the Specification for this combination of limitations.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-19 and 28-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 has been amended to require “the at least two targets are adjustable to change the distance of the entire at least two targets either to or from the at least one lens to be coated” (emphasis added). It is unclear as to what this emphasized portion is intending to require.
Claims 13 and 37 each recites the limitation "the spacing".  There is insufficient antecedent basis for this limitation in the claims.
Claims 13 and 38 each require “adjustable to change […] the spacing of the at least two targets from each other”. It is unclear as to whether “the spacing” is intended to refer back to the same “distance” between the at least one lens and at least two targets, or to a distinct “spacing” or “distance”.
New claim 38 requires “the targets are adjustably guided in a slotted guide in order to facilitate or to ensure a defined adjustment”(emphasis added). It is unclear as to the scope that the term “defined” is intended to encompass for the “adjustment”. It is also unclear as to the scope of what “defined adjustment” is intended to encompass, e.g. the coating undergoes the “defined adjustment”? the targets undergo the “defined adjustment”? the at least one lens undergoes the “defined adjustment”? Some other structure undergoes the “defined adjustment”?
Claim 38 recites the limitation "the targets".  There is insufficient antecedent basis for this limitation in the claim.
New claim 42 requires “the device provides a fixed location, rotating an axis of rotation relative to the at least two targets for rotating the at least one lens during coating, the axis of rotation being at a location that is fixed relative to the at least two targets and stationary axis intersecting the at least one lens” (emphasis added). It is unclear as to what structure is intended to have the emphasized portion of “a fixed location”. It is also unclear as to what structure is intended to have the emphasized portion of “rotating an axis of rotation”. It is also unclear as to what structure is intended to have the emphasized portion of “stationary axis”.
Claim 44 recites the limitation "the at least two tubular targets".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 37-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baeher et al (EP 0723036).
With respect to claim 37, Baeher discloses a device for coating lenses by means of sputtering (Derwent abstract), wherein fig. 2 depicts the device comprises two targets [6],[7] and a carrier [8] for holding at least one substrate (i.e. lens) [3] at a shortest spacing from the two targets [6],[7] (para 0010-0011), wherein fig. 1 depicts the two targets [6],[7] are elongated. Fig. 2 further depicts the two targets [6],[7] are rotatably (i.e. slidable in an arc pattern) adjustable to change the shortest spacing from the two targets [6],[7] from each other (para 0010 and 0013).
With respect to claims 38 and 41, Baeher further depicts in fig. 2 the two targets [6],[7] are each adjustably guided in a restricted guidance defined by directions [C],[D] and angle [] (para 0010 and 0013), wherein the restricted guidance defined by directions [C],[D] and angle [] is by bolts (i.e. slotted guides) [14],[14’],[15],[15’] (para 0010 and 0013), with the restricted guidance capable of facilitating or ensuring a controlled (i.e. defined) adjustment.
With respect to claim 39, Baeher further discloses the device comprises an adjustment drive that provides for common adjustment via pivoting of the two targets [6],[7] (para 0010 and 0013).
With respect to claim 40, Baeher further depicts in fig. 2 the two targets [6],[7] are adjustable obliquely and symmetrically to a center plane (para 0010 and 0013).
With respect claim 42, Baeher further depicts in fig. 2 the device comprises an adjustment drive that provides for common adjustment via pivoting of the two targets [6],[7] (para 0010 and 0013), the device provides a fixed location, rotating an axis of rotating an axis of rotation [s] of the at least one lens [3] relative to the two targets [6],[7] during coating (para 0011-0012), and wherein the axis of rotation [s] is capable of being at a location that is fixed relative to the two targets [6],[7] and stationary axis intersects the at least one lens [3] as shown in figs. 1-2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-19, 28-37, 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Baeher et al (EP 0723036) in view of Schloremberg et al (US 2011/0024284).
With respect to claim 13, Baeher discloses a device for coating lenses by means of sputtering (Derwent abstract), wherein fig. 2 depicts the device comprises two targets [6],[7] and a carrier [8] for holding at least one substrate (i.e. lens) [3] at a shortest distance from the two targets [6],[7] (para 0010-0011), wherein fig. 1 depicts the two targets [6],[7] are elongated. Fig. 2 further depicts the two targets [6],[7] are adjustable to change the shortest distance from the two targets [6],[7] to the at least one lens [3] via pivoting in directions [C],[D], and to change the shortest distance of the two targets [6],[7] from each other (para 0010 and 0013).
However Baeher is limited in that the two targets being tubular and also adjustable to have the distance between each of the entire two targets and the at least one lens is not suggested.
Schloremberg teaches in figs. 1-2 a device [10] for sputter coating a substrate [18] with an elongated target [41] or tubular target (abstract; para 0025), with figs. 4-5 and 7-8 teaching to include either two tubular targets [40a],[40b] (fig. 4; para 0028), four tubular targets [56a]-[56d] (fig. 5; para 0030), four elongated targets [72a]-[72d] (fig. 7; para 0038-0039), or two elongated targets [72a],[72b] with two tubular targets [62a],[62b] (fig. 8; para 0038 and 0040). Fig. 6a-c teach that for one of the four target configurations (e.g. two elongated targets and two tubular targets from fig. 8), the two elongated targets [72a],[72b] and two tubular targets [62a],[62b] are moved (i.e. adjusted) about an axis [54a] via adjustment drive to change the two tubular targets [62a],[62b] from an active position to an inactive position (para 0034-0035), with the change also changing a distance of each of the entire two tubular targets [62a],[62b] from the substrate below. Schloremberg cites the advantage of adjusting the two elongated targets and two cylindrical targets as enabling switching between different modes of production to accommodate a new layer of material, a different product or substrate, or replace a target (para 0001, 0029, and 0035).
It would have been obvious to one of ordinary skill in the art to incorporate the adjustment drive comprising two elongated targets and two tubular targets taught by Schloremberg in place of the two elongated targets of Baeher to gain the advantage of enabling switching between different modes of production to accommodate a new layer of material, a different product or substrate, or replace a target.
With respect to claim 14, Schloremberg further discloses in fig. 6a-c the adjustment device provides for common adjustment of the two elongated targets [72a],[72b] and the two tubular targets [62a],[62b] of fig. 8 (para 0034-0035).
With respect to claim 15, Schloremberg further depicts in figs. 6a-c the two elongated targets [72a],[72b] and the two tubular targets [62a],[62b] of fig. 8 are adjustable obliquely and symmetrically to a center plane of the axis [54a] (para 0034-0035).
With respect to claim 16, Baeher further depicts in fig. 2 the two targets [6],[7] are each adjustably guided in a restricted guidance defined by directions [C],[D] and angle [] (para 0010 and 0013).
With respect to claim 17, modified Baeher further depicts in fig. 2 the two target [6],[7] run parallel to each other and have axes of rotation represented via bolts [14],[14’] that are parallel (para 0010).
With respect to claim 18, modified Baeher further depicts in fig. 2 the two targets [6],[7] are arranged on opposite sides (i.e. top and bottom) of the at least one lens [3].
With respect to claim 19, the combination of references Baeher and Schloremberg has Schloremberg teaching in figs. 7-8 depicts two targets [56a],[56b] or [62a],[62b] in parallel to each other (para 0022) (similar to the two targets [6],[7] of Baeher), wherein figs. 7-8 further depict that target [56b] or [62b] has another target [56c], and target [56a] or [62a] has another target [56d], resulting in pairs of either: two targets [56b],[56c] and two targets [56a],[56d], or two targets [62b],[56c] and two targets [62a],[56d] (para 0039). Thus Baeher teaches in fig. 2 to have the target [7] on the top side of the at least one lens [3] and the target [6] on the bottom side opposite the top side of the at least one lens [3], with Schloremberg teaching to have each of targets [6],[7] be a pair of targets, resulting in two targets [7] on the top side the at least one lens [3], and two targets [6] on the bottom side the at least one lens [3].
With respect to claim 28, modified Baeher further discloses the at least one lens [3] is a curved optical lens (Derwent abstract; para 0006), which is considered to encompass an eyeglass lens.
With respect to claim 29, modified Baeher further discloses the sputtering is magnetron sputtering of the two targets [6],[7] (para 0010 and 0012), with Schloremberg also teaching the sputtering is magnetron sputtering (abstract; para 0038).
With respect to claim 30, modified Baeher further discloses the restricted guidance defined by directions [C],[D] and angle [] is by bolts (i.e. slotted guides) [14],[14’],[15],[15’] (para 0010 and 0013).
With respect to claim 31, Schloremberg further depicts in fig. 6a-c the adjustment device provides for common adjustment the two elongated targets [72a],[72b] and the two tubular targets [62a],[62b] of fig. 8 (para 0034-0035), which changes the distance of the two cylindrical targets [72a],[72b] from the substrate (i.e. at least one lens of Baeher). Claim 13 requires limitations of “the at least two targets are adjustable to change the distance of the entire at least two targets either to or from the at least one lens to be coated and/or the spacing of the at least two targets from each other” (emphasis added), with the limitation of “ change […] the spacing of the at least two targets from each other” being optional due to the alternative language “or”, and accordingly not required by claim 13, and since claim 31 is dependent on claim 13, and the limitation of “changing […] the spacing between the at least two targets” of claim 31 is also dependent on this optional limitation, this limitation of claim 31 is optional, and not required.
With respect to claim 32, modified Baeher further depicts in fig. 2 the two targets [6],[7] are on the same side of the at least one lens [3] and carrier [8].
With respect to claim 33, modified Baeher further discloses the device provides a rotating axis [s] of the at least one lens [3] relative to the two targets [6],[7] during coating, wherein the rotating axis [s] is capable of being at a location that is fixed relative to the two targets [6],[7] (para 0011-0012).
With respect to claim 34, modified Baeher further depicts in fig. 2 the two targets [6],[7] are on the same side of the at least one lens [3] and carrier [8], and the device provides a rotating axis [s] of the at least one lens [3] relative to the two targets [6],[7] during coating, wherein the rotating axis [s] is capable of being at a location that is fixed relative to the two targets [6],[7] (para 0011-0012). Schloremberg depicts in fig. 6a-c the adjustment device provides for common adjustment of the two elongated targets [72a],[72b] and the two tubular targets [62a],[62b] of fig. 8 (para 0034-0035), which changes the distance of the two cylindrical targets [72a],[72b] from the substrate (i.e. at least one lens of Baeher). Claim 13 requires limitations of “the at least two targets are adjustable to change the distance of the entire at least two targets either to or from the at least one lens to be coated and/or the spacing of the at least two targets from each other” (emphasis added), with the limitation of “ change […] the spacing of the at least two targets from each other” being optional due to the alternative language “or”, and accordingly not required by claim 13, and since claim 34 is dependent on claim 13, and the limitation of “changing […] the spacing between the at least two targets” of claim 34 is also dependent on this optional limitation, this limitation of claim 34 is optional, and not required.
With respect to claim 35, modified Baeher further discloses in fig. 2 the device comprises an adjustment drive that provides for common adjustment via pivoting of the two targets [6],[7] (para 0010 and 0013), wherein the device provides a rotating axis [s] of the at least one lens [3] relative to the two targets [6],[7] during coating, wherein the rotating axis [s] is capable of being at a location that is fixed relative to the two targets [6],[7] (para 0011-0012), and wherein a stationary axis intersects the at least one lens [3] as shown in figs. 1-2.
With respect to claim 36, the device taught by the combination of references Baeher and Schloremberg is capable of two-sided coating of the at least one lens [3] of Baeher by simply coating on one side, then after the coating, reversing the at least one lens [3] to coat the other side.
With respect to claim 43, Schloremberg further depicts in fig. 6a-c the adjustment device allows for the two tubular targets [62a],[62b] of fig. 8 to rotate (i.e. slide in a circle) in order to adjust (para 0034-0035).
With respect to claim 44, Schloremberg further depicts in fig. 8 the two tubular targets [62a],[62b] each comprise a longitudinal symmetry axis that each tubular target [62a],[62b] is respectively rotated about (para 0001 and 0028).

Response to Arguments
Applicant’s Remarks on p. 6-7 filed 2/22/2022 and the Supplemental amendment filed 3/4/2022 (NOTE: this Supplemental amendment is only directed to the filing of a Terminal Disclaimer) are addressed below.

Double Patenting Rejections
A Terminal Disclaimer was filed and approved on 3/4/2022 in the Supplemental amendment; the previous rejection is withdrawn.

112 Rejections
Claim 13 has been amended to clarify “distance” and “spacing”; these previous 1st and 2nd paragraph rejections are withdrawn.
Claim 35 has been amended by deleting “stationary axis”; these previous 2nd paragraph rejections are withdrawn.

103 Rejections
Applicant’s arguments on p. 6 with respect to claim 13 have been considered but are moot because the arguments do not apply to the new combination of references being applied in the current rejection.
Applicant’s arguments to new claims 36 and 37 requiring the claimed targets be “slidably adjustable and more specifically via slotted guide” is noted, however neither claim 36 nor 37 requires the claimed targets to be “slidably adjustable via slotted guide”. In addition, there is no support in the Specification that the claimed targets are ‘slidable’, as discussed above in the 112 rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794